Citation Nr: 1425611	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-23 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in New York, New York.  

A review of the Virtual VA paperless claims processing system (Virtual VA) and Veterans Benefits Management System (VBMS) reflects that they contain recent VA records and other documents not found within the physical claims folder.  These documents have been noted and reviewed by the Board.  


FINDINGS OF FACT

1.  In a February 2014 rating decision, the Veteran was granted service connection for an acquired psychiatric disorder and a 100 percent schedular evaluation was assigned, effective from March 2, 2007.  

2.  As a 100 percent combined schedular disability rating is assigned for the Veteran's service-connected disabilities throughout the entire rating period from March 2, 2007 to the present, the Veteran did not have a "less than total" rating at any time during the TDIU claim period.


CONCLUSION OF LAW

The assignment of a 100 percent combined schedular evaluation for the Veteran's service-connected disabilities in this case for the entire TDIU claim period renders the TDIU appeal moot, so no question of fact or law remains to be decided.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 4.16(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU

The Veteran seeks a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran's TDIU claim was received on March 2, 2007, according to the date stamp on the back of the claim.  

TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2013).  In this case, the Veteran has been awarded a combined schedular 100 percent rating for his service-connected disabilities, also effective from March 2, 2007, the date the Veteran's claim for service connection for a psychiatric disorder and for an increased rating for his service-connected residuals of a cold injury of the hands was received.  March 2, 2007 is also the earliest possible date for an award of a TDIU.  38 C.F.R. § 3.400(o)(2) (2013).  

Thus, due to the retroactive award of service connection for an acquired psychiatric disorder, the Veteran was in receipt of a total (100 percent) schedular rating at the time his TDIU claim was received.  Moreover, the Veteran was granted special monthly compensation pursuant to 38 U.S.C.A. § 1114(s) based on service-connected disabilities separately rated as 100 percent and 60 percent disabling.  Accordingly, the Board finds that the RO's grant of service connection for an acquired psychiatric disorder, which results in the Veteran having a "total" (100 percent) rating for the entire rating period, renders the TDIU claim moot, and it must be dismissed.  See Green v West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is granted, a veteran is not also entitled to TDIU for the same period).  

The Board is cognizant of the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008), in which the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  In view of the issuance by the Court of its decision in Bradley, which recognized that it was possible for a veteran first to be awarded TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes (that is, separate disabilities that could combine for a 60 percent disability rating), in November 2009 the VA General Counsel partially withdrew VAOPGCPREC 6-99 to the extent it was inconsistent with Bradley.  

The facts in this Veteran's case distinguish the current appeal from the Court's holding in Bradley, where only a 70 percent ("less than total") schedular disability rating for PTSD had been granted at the time a TDIU claim was filed.  In that case, the appellant was not in receipt of a 100 percent schedular rating at the time he filed his claim, which distinguishes Bradley from the present case.  The Veteran in the present case was in receipt of a total (100 percent) schedular rating for the entire TDIU claim period, once service connection for an acquired psychiatric disorder was granted and the effective date was assigned as March 2, 2007.  The TDIU claim filed on that same date is clearly moot, as such award for TDIU may only be considered, by regulation, "where the schedular rating is less than total."  38 C.F.R. § 4.14(a).  

In November 2009, the VA General Counsel interpreted that the logic of Bradley suggested that, if a veteran had a schedular total rating for a particular service-connected disability and subsequently claimed TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating (100 percent schedular) and award special monthly compensation if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  The Veteran's case currently on appeal is factually distinguished from even the logical extension of Bradley indicated by the VA General Counsel  because neither the Veteran nor the evidence has subsequently suggested the award of TDIU based on a separate service-connected disability.  

In the present case, a claim for TDIU was inferred from the initial March 2007 informal claim for an increased rating for a service-connected disability.  In contrast to the hypothetical scenario in which the VA General Counsel (in November 2009) interpreted a logical extension of Bradley where a veteran had a schedular total rating for a particular service-connected disability and subsequently claimed TDIU for a separate disability, in this case, first, the Veteran did not make a subsequent claim for TDIU; rather, the claim for an increased rating was interpreted as an inferred claim for a TDIU.  Additionally, this same claim also constituted a service connection claim for a psychiatric disorder, resulting in the claim for TDIU arising at the same time as the claim for service connection for the disability for which service connection was granted and an initial rating was assigned, rather than subsequent to such claim.  In addition, the Veteran has not subsequently claimed TDIU based on a separate or single disability.  Finally, the Board notes the Veteran has also already been awarded special monthly compensation pursuant to 38 U.S.C.A. § 1114(s); hence, no additional compensation benefit could arise from the Veteran's TDIU claim.  

For these reasons, the Board finds that the TDIU claim was rendered moot by the grant of a 100 percent combined disability rating for the entire period of appeal from March 2, 2007, which is also the entire period of the TDIU claim, because there remain no questions of law or fact to be decided regarding TDIU.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  

Finally, review of VA's duty to notify and assist is not necessary in cases such as this.  VA is not required to meet the duty to notify or assist a claimant where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  




ORDER

The appeal for TDIU is dismissed.  




____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


